Citation Nr: 1029647	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1968 to July 1970.  
He received the Army Commendation Medal and Combat Medic Badge in 
connection with his service in Vietnam.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York 
which denied the appellant's claim for service connection for the 
Veteran's cause of death, among other claims.

The Board remanded this matter in March 2010 for additional 
development



FINDINGS OF FACT

1.  The Veteran died in January 2008.  His immediate cause of his 
death was hepatic failure due to hepatitis C due to hemophilia 
and a blood transfusion.  

2.  The fatal hepatitis C was incurred during the Veteran's 
active service.



CONCLUSION OF LAW

A disability incurred in service caused the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  
.

Pertinent Statutes and Regulations

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a qualifying 
veteran who died from a service connected disability.  See Darby 
v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a 
service connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of a veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Sufficient evidence of a current disability and of a nexus 
between service and a current disability is still required to 
establish service connection.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The appellant contends that the Veteran was exposed to blood 
infected with hepatitis C in Vietnam while serving as a medic, 
eventually leading to his death.

A January 1970 Medical Board Evaluation (MBE) noted that the 
Veteran had a history of a bleeding disorder after undergoing a 
tonsillectomy and adenoidectomy at age 12.  He had also 
experienced this reaction during a more recent tooth extraction.  
It is unclear from the record whether the extraction occurred in 
service or whether a transfusion was necessary.  After being 
hospitalized in service for a back disability, a hematology 
consultation noted that he suffered from a Factor-VIII 
deficiency, 10 percent of normal, which was moderately severe.  
This was associated with the bleeding at the time of his tooth 
extraction and tonsillectomy but was otherwise asymptomatic.  It 
was determined that this bleeding disorder existed prior to 
service and had not been aggravated.

The Veteran testified that he was hospitalized for 30 days in 
1960 after undergoing a tonsillectomy in an April 1970 Physical 
Evaluation Board Proceedings.  He received two blood transfusions 
during that time.  

An April 1972 VA hospital summary again noted that laboratory 
testing demonstrated a marked Factor 8 deficiency.

A history of a bleeding tendency was reported at a September 1997 
private psychiatric evaluation.  This condition was determined to 
be a lack of Factor A and atypical hemophilia.  He had 
experienced bleeding for almost a week after each tooth 
extraction and continued to experience this problem after 
service.  He was given contaminated blood in 1984 while 
hospitalized and later diagnosed with HIV. 

A May 1999 VA psychosocial evaluation reflects the Veteran's 
reports that he was infected with HIV in 1984 following a blood 
transfusion at a private hospital.

A May 1999 private psychiatric treatment note reflects the 
Veteran's reports that he had to supply Factor VIII prior to 
surgeries in order to maintain normal coagulation.  The first 
time this occurred was 25 years ago for gall bladder surgery and 
the last time was for triple heart bypass in 1995.  He also 
reported that he had received contaminated blood product from the 
blood company for Factor VIII from which he was infected with 
HIV.

A history of hepatitis C with recent onset of hepatic failure was 
noted in a December 2007 VA treatment note.

The Veteran died in January 2008.  His immediate cause of death 
was listed as hepatic failure due to hepatitis C due to 
hemophilia and a blood transfusion.  HIV infection was listed as 
a significant condition that contributed to the Veteran's death, 
but not related to the causes listed above.

Pursuant to the Board's remand, the claims file was referred to a 
VA physician for an opinion in April 2010.  The physician noted 
VA treatment notes dated in October and November 2007, containing 
the Veteran's reports that he had contracted HIV and hepatitis C 
through blood transfusions.  The physician noted that the Veteran 
had received blood transfusions prior to 1986, during a time in 
which blood products were not screened for these infections.  
These blood transfusions were required due to hemophilia.  It was 
a known risk that patients could contract these conditions 
through blood transfusions which were not screened.  

The examiner also acknowledged that the Veteran was a combat 
medic in Vietnam and did have the possibility of exposure to 
contaminated blood products in that capacity as well.  Following 
a review of the Veteran's claims file and VA treatment notes, the 
examiner opined that it would be mere speculation to deduce the 
source of the Veteran's hepatitis infection.  There was a 
possibility of exposure as a combat medic but there was no 
documentation to confirm such exposure.  It was certain that the 
Veteran had blood transfusions with unscreened blood.  Therefore, 
an opinion as to which of these was the source of his infection 
would be "mere speculation."

The record shows that the Veteran had two possible risk factors 
for the development of the fatal hepatitis C.  He had multiple 
blood transfusions before, after, and possibly during service.  
He also served as a combat medic and the recent VA examiner 
acknowledged that such duty could have exposed him to 
contaminated blood.

While the examiner stated that he could not provide an opinion 
without resort to speculation, it is significant that the 
examiner could not say that hepatitis was more likely than not 
the result of the pre- and post-service transfusions.  The 
examiner's inability to provide such an opinion, indicates that 
it was at least as likely as not that the fatal hepatitis was due 
to exposures while the Veteran served as a combat medic in 
service.  

It is also significant that while the Veteran did not 
specifically discuss blood exposures while serving as a medic, he 
was noted to have great difficulty discussing the circumstances 
of his combat service.  The reports of the appellant are of some 
probative value, which is increased by the fact that she is a 
nurse with some medical expertise.

The evidence at this point is in relative equipoise.  Resolving 
reasonable doubt in the appellant's favor, the claim is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


